This is an action to recover damages for alleged fraudulent representations in the sale of a farm and certain personal property thereon located in South Lewiston. The jury returned a verdict for the plaintiff in the sum of $1000. The case is before the court on the defendant’s general motion for a new trial.
The evidence discloses many details as to the acreage, use and former occupation of the farm in question, the location of its several parts, the amount of hay cut in previous years, the taxes, and the conferences leading up to the sale, further reference to which is unnecessary. It is sufficient to say that a careful reading of the evidence discloses no error in the finding of the jury. The case presented questions to the jury peculiarly within the scope of their duty, and they had the opportunity to see the witnesses and weigh their testimony, and consider its value. No reason appears to justify disturbing the verdict. Motion overruled. McGillicuddy & Morey, for plaintiff. Newell & Woodside, for defendant.